UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-82580 GROWBLOX SCIENCES, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other Jurisdiction of Incorporation or organization) 59-3733133 (IRS Employer I.D. No.) 7251 West Lake Mead Blvd, Suite 300 Las Vegas, Nevada 89128 Phone: (844) 843-2569 Fax: (866) 929-5122 (Address and telephone number of principal executive offices) (Address, including zip code, and telephone and facsimile numbers, including area code, of registrant’s executive offices) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company ü Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act).YesNoü Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding as of November 12, 2014 Common stock, .0001 par value 34,596,276 - 1 - GROWBLOX SCIENCES, INC AND SUBSIDIARIES FORM 10-Q INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Balance Sheet (unaudited) at September 30, 2014 and September 31, 2013 3 Condensed Statements of Operations (unaudited) for the Six Months Ended September 30, 2014 and 2013 4 Condensed Statements of Cash Flows (unaudited) for the Six Months Ended September 30, 2014 and 2013 5 Notes to Condensed Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II – OTHER INFORMATION Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 17 SIGNATURE PAGE 17 - 2 - GROWBLOX SCIENCES, INC AND SUBSIDIARIES (A Development Stage Company) Consolidated Condensed Balance Sheets Assets September 30, March 31, Current assets: Cash $ $ Subscription Receivable - Prepaid expenses and other current assets - Total current assets Property and Equipment: Property and Equipment, net Intangible assets, net Total property and equipment Total assets $ $ Liabilities and Stockholders’ Equity (Deficiency) Current liabilities: Accounts payable $ $ Subscription payable Accrued interest - Other accrued expenses - Notes from shareholders Convertible notes from shareholders - Total current liabilities Commitments and contingencies - - Stockholders’ equity (deficiency): Common stock, $0.0001 par value, 250,000,000 shares authorized 34,363,276 and 7,268,948 shares issued and outstanding at September 30, 2014 and March 31, 2014 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficiency) ) Noncontrolling interest ) - Total equity ) Total liabilities and stockholders’ equity (deficiency) $ $ See accompanying notes to the financial statements. - 3 - GROWBLOX SCIENCES, INC AND SUBSIDIARIES (A Development Stage Company) Consolidated Condensed Statements of Operations (unaudited) For the Three Months Ended September 30, For the Six Months Ended September 30, Net revenue $
